Citation Nr: 1339673	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left patella transverse fracture prior to March 5, 2012.

2.  Entitlement to a rating in excess of 30 percent for residuals of a left knee total arthroplasty from May 1, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 20 percent for the Veteran's knee disability.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A copy of the hearing transcript has been associated with the claims file.

In a subsequent May 2012 rating decision, the RO granted a 100 percent rating for the Veteran's left knee disability effective from March 5, 2012, through April 30, 2013, under the provisions of 38 C.F.R. § 4.30.  A 30 percent rating was assigned from May 1, 2013.  Therefore, the issues have been recharacterized as above.

In addition, the Veteran asserted that his knee disability interfered with his ability to obtain and maintain gainful employment, thus raising the issue of entitlement to a TDIU.  Although that issue has not been adjudicated by the RO, the Board can exercise jurisdiction over it.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a rating in excess of 30 percent for residuals of a left knee total arthroplasty from May 1, 2013, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Prior to March 5, 2012, the Veteran's left knee disability was manifested by severe limitations of all activities; injections were ineffective in reducing pain symptoms.


CONCLUSION OF LAW

Prior to March 5, 2012, the criteria for a 30 percent rating for residuals of a left patella transverse fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.71a, Diagnostic Code 5257 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  During his Board hearing, he also identified certain private records not associated with the claims file.  However, he specifically stated that this treatment was obtained when he was employed and had health insurance.  However, he testified that these records are from before 2008, and that he had not worked since 2002.  His VA records show that he lost his insurance in 2003.  Therefore, the identified private records were generated many years before the period on appeal, and are not pertinent to the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's left knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco, supra.

Prior to March 5, 2012, the Veteran's left knee was assigned a 20 percent disability rating under Diagnostic Code 5257-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

There are several potentially applicable diagnostic codes for the Veteran's  condition.  Diagnostic Code 5257 provides ratings for "other" knee impairment, including recurrent subluxation or lateral instability.  The currently assigned 20 percent rating is warranted for moderate knee disability.  A higher 30 percent rating is warranted for severe knee disability.  These descriptive words "slight," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

During the April 2009 VA examination, while the Veteran reported symptoms of instability and giving way, physical examination noted normal findings for the ligaments in the left knee.  VA records from March 2009, April 2010 and September 2011 also noted no instability on varus/valgus stress testing.  In November 2011, the Veteran reported experiencing 1 fall in the past 12 months, but this is contradicted by reports from February 2011, October 2011, and February 2012 which indicate no falls in the last 12 months.

However, notwithstanding the above evidence, the Board notes that the April 2009 VA examiner stated that the Veteran's left knee condition resulted in severe limitations on all activities, including an inability to stand more than 30 minutes or walk more than 1 hour.  Although the use of terms such as "severe" by medical professionals is not dispositive in assigning ratings under Diagnostic Code 5257, it nonetheless holds some probative value.  Moreover, VA treatment records also show the Veteran utilized a knee brace during the appeal period, and received injections for his knee that did not provide any relief from symptoms.  Toward the end of the appeal period, it was recommended that the Veteran undergo a total knee replacement.  Therefore, when viewing these factors collectively, the Board finds that a 30 percent rating under Diagnostic Code 5257 is appropriate.

VA's General Counsel also has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 (degenerative arthritis) and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August, 1998).  In this case, VA records from September 2011 include confirmed x-ray findings of arthritis.  However, as noted above, the 30 percent rating being assigned is predicated primarily upon an overall level of disability associated with the Veteran's left knee disability, including the effect on activities.  It is not based on specific findings of severe subluxation or instability.  Therefore, a separate rating for arthritis is not warranted, because the Veteran's knee disability is not manifested by the additional symptomatology necessary for such separate ratings.

In analyzing limitation of motion, according to Diagnostic Code 5260, a noncompensable (0 percent) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a (2013).  However, during an April 2009 VA examination, flexion was measured at 140 degrees on initial range of motion testing, and following repetitive motion testing.  Although pain, weakness, fatigue, and lack of endurance were noted on examination, these findings alone are not consistent with a level of impairment approximating only 45 degrees of flexion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, VA records from May 2011 noted 90 degrees of flexion.  Therefore, a rating under Diagnostic Code 5260 is not appropriate.

According to Diagnostic Code 5261, which concerns limitation of extension of the leg and knee, a noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  However, the April 2009 VA examination noted extension of 0 degrees on both initial testing and with repetitive motion.  VA records from May 2011 also documented extension of 0 degrees.  Therefore, a rating under Diagnostic Code 5261 is not warranted.

The rating criteria include other Diagnostic Codes for knee disabilities.  However, these other codes do not allow for ratings exceeding 30 percent, or the objective evidence of record does not contain any of the relevant findings, such as ankylosis of the knee (rated under Diagnostic Code 5256), dislocated semilunar cartilage (rated under Diagnostic Code 5258), removal of semilunar cartilage (rated under Diagnostic Code 5259), nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262), or genu recurvatum (rated under Diagnostic Code 5263).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's painful and limited motion is expressly contemplated by the rating schedule, which also contemplates higher ratings for more severe limitation motion, and additional symptoms such as instability, locking, and ankylosis, which have not been demonstrated.  There is no indication the Veteran's left knee disability resulted in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's left knee disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition during the appeal period.  As to employment, while there is evidence that the Veteran's condition affects his work as a photographer, the assigned 30 percent rating contemplates a significant impact on occupational functioning.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A 30 percent rating for residuals of a left patella transverse fracture is granted prior to March 5, 2012.


REMAND

With respect to the Veteran's claim for a rating in excess of 30 percent for residuals of a left knee total arthroplasty from May 1, 2013, the claims file is devoid of any evidence from this appeal period.  Therefore, the Veteran's recent VA records should be obtained, and he should be afforded a VA examination to determine the current severity of his condition.

In addition, as noted above, the Board has jurisdiction over the Veteran's claim for a TDIU.  However, the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from May 1, 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability. 

The examiner should describe all symptomatology related to the Veteran's left knee disability.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees of the left knee, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use of the left knee should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment of the left knee due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional loss of knee range of motion. 

The examiner should indicate whether there is any lateral stability or subluxation of the left knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.

The examiner must also review the claims file and opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected left knee disability rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience at any point between October 2008 and the present. The opinion should be generated without consideration of his nonservice-connected disabilities or age.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4. After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


